 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDMulligan of Dearborn,Inc.andCrestMercury, Inc.andMulliganLincoln-Mercury,Inc.andAutomotiveSalesmen'sAssociation(A.S.A.),AffiliatedwithSIUNA,AFL-CIO.Cases7-CA-6823, 7-CA-6824, and 7-CA-6825April 1, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND ZAGORIAUpon a charge filed by Automotive Salesmen'sAssociation(A.S.A.),affiliatedwithSIUNA,AFL-CIO, the General Counsel of the NationalLabor Relations Board, by the Regional Directorfor Region 7, issued complaints dated July 31, 1968,againstMulligan of Dearborn, Inc., Crest Mercury,Inc.,andMulligan Lincoln-Mercury, Inc., hereincalledRespondents, alleging that Respondents hadengaged in and were engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the National LaborRelationsAct, as amended. Copies of the chargesandthecomplaintsweredulyserveduponRespondents.With respect to the unfair labor practices, thecomplaints allege, in substance, that on February15,1967, andMarch 14, 1967 respectively, theRegionalDirector for Region 7 certified A.S.A.(unaffiliated) as the collective-bargaining agent ofRespondents' employees in appropriate units of allnew and used car and truck salesmen; that onFebruary 9, 1968, in Cases 7-AC-46, 7-AC-25, and7-AC-47, the Regional Director issued a DecisionandAmendment of Certification holding thatA.S.A.'s affiliationwithSeafarers' InternationalUnion of North America, AFL-CIO, on October25, 1967, caused no loss of identity of the certifiedA.S.A. and, accordingly, amended the certificationby noting the new name, Automotive Salesmen'sAssociation(A.S.A.),affiliatedwithSeafarers'InternationalUnion of North America, AFL-CIO;and that since December 26, 1967, Respondentshave failed or refused to recognize and bargain withA.S.A. as the exclusive bargaining agent of theRespondents'salesmen,althoughA.S.A.hasrequested and is requesting them to do so OnAugust 9, 1968, Respondents filed their answer,denying the commission of the unfair labor practicesalleged and presenting affirmative defenses to theallegations.On October 28, 1968, the parties entered into astipulation by which they waived a hearing before aTrialExaminer and the issuance of a TrialExaminer's Decision and Recommended Order, andagreed to submit the case to the Board for findingsof fact, conclusions of law, and an order based upona stipulated record pursuant to Section 102.50 of theRules and Regulations of the Board. The partiesfurther having considered the complaints which haveissuedandhavingconcludedthatthethreeabove-captioned cases concern the same questions offact and law consented to the issuance of an OrderConsolidating Cases for the purpose only of testingRespondents' respective legal positions in regards tothe AC decisions issued February 9, 1968, amendingA.S A.'s certifications. The parties also expresslyreserved the right to file briefs.On November 5, 1968, the Board approved thestipulation, consolidated the cases, and transferredthe cases to itself. Thereafter, the General Counseland Respondents filed briefsPursuant to Section 3(b) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard has delegated its powers inconnectionwith these cases to a three-memberpanel.FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTSRespondentsareMichigan corporationswithoffices inMichigan, where they are engaged in theretail sale and servicing of automobiles and relatedautomotive products. During the past 12 months, arepresentativeperiod,Respondents, and each ofthem, obtained gross revenues in excess of $500,00from the sale and distribution of new and usedautomobiles and trucks. During that same period,Respondents, and each of them, in the course andconduct of their operations, received goods andmaterials valued in excess of $8,000 which weretransporteddirectly to theirMichigan locationsfrom places outside the State of Michigan.11.THE LABORORGANIZATION INVOLVEDAutomotiveSalesmen'sAssociation(A S.A ),affiliatedwithSIUNA, AFL-CIO, is a labororganization within the meaning of Section 2(5) ofthe Act.IIIAPPROPRIATE UNITS AND MAJORITYThe parties have stipulated,and we find,that thefollowingdescribedunitsforeachrespectiveRespondent constitute units appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act and thatA.S.A is dulycertified as the exclusive representative thereof:(A)Mulligan of Dearborn,Inc.- all new andused car and truck salesmen at Mulligan ofDearborn Inc.'sDearborn,Michigan place ofbusiness,excludingofficeclericalemployees,guards and supervisors as defined in the Act andall other employees.(B) Crest Mercury Sales,Inc.- all new andused car and truck salesmen atCrestMercurySales, Inc.'s Detroit,Michigan place of business,175 NLRB No. 30 MULLIGAN OFDEARBORN, INC.197excluding office clerical employees, guards andsupervisors as defined in the Act and all otheremployees.(C)Mulligan Lincoln-Mercury, Inc.- all newand used car and truck salesmen at MulliganLincoln-Mercury Inc.'s Detroit, Michigan place ofbusiness,excludingofficeclericalemployees,guards and supervisors as defined in the Act andall other employeesIV. THE UNFAIR I ABOR PRACTICESThe Request to Bargain and Respondents'RefusalsThe sole issue raised in this proceeding is whether,as alleged in the complaints, Respondents violatedSection 8(a)(5) and (1) of the Act by refusing onDecember 26, 1967, and thereafter to bargaincollectivelywith A.S.A as the exclusive bargainingrepresentative of all employees in the above threebargaining units.We find that A.S.A. has been at all timesmaterial herein, and now is, the exclusive bargainingrepresentative of all the employees in the units setforth above within the meaning of Section 9(a) oftheAct.We further find that Respondents havesince on or about December 26, 1967, refused tobargain collectivelywithA S.A. as the exclusivebargaining representative of their employees in theappropriateunits,and that, by such refusal,Respondents have engaged in, and are engaging in,unfair labor practices within the meaning of Section8(a)(5) and (1) of the Act.As indicated by the stipulated facts, a bargainingrelationship has existed between the parties sinceFebruary 1967. At the time of the certifications inFebruary 1967, A.S.A. was not affiliated with anyother organization or union. On or about October25,1967,A.S.A.affiliatedwithSeafarers'InternationalUnion of North America, AFL-CIO.On November 20, 1967, A.S.A. filed petitionsrequesting that the Board amend the certificationsto change the name of the bargaining representativetoAutomotiveSalesmen'sAssociation (A.S.A.)affiliatedwith SIUNA, AFL-CIO. On February 9,1968, the Regional Director for Region 7 issued aDecision and Amendment of Certifications holdingthat the affiliation caused no loss of identity of thecertifiedA S.A. and accordingly amended thecertifications in Cases 7-RC-7508, 7-RC-7460, and7-RC-7509. The Board, by telegram on April 26,1968, denied Respondents' request for review of theDecision and Amendment of CertificationsCommencing on or about December 26, 1967, andat all times thereafter, all three Respondents didrefuse and continue to refuse to bargain collectivelywithA.S.A. as the exclusive collective-bargainingrepresentativeofalltheemployeesintheappropriate units described above, by the followingacts and conduct: by failing and refusing to answeror acknowledge the requests for negotiations setforth in the letters sent by A.S A. both during andafter the certification year, and by the refusal tobargain as indicated by the disregard of the manyA S A. letters requesting such bargaining. Bothduring and after the certification year, Respondentshave on numerous occasions failed and refused tomeet with A.S.A. for the purpose of bargaining,because of their desire to challenge and test the ACdecisions set forth aboveDiscussionRespondents defend their refusals to bargain ontheground that they desired to test the ACdecisions.They raise no contentions not previouslyconsidered and rejected by the Board when thecertificationswere amended. We find, accordingly,that Respondents violated Section 8(a)(5) of the Actby their refusals to bargain with A.S.A., affiliatedwith SIUNA, the statutory representative of theemployees in the respective units pursuant to theamended certifications.IV.THE EFFECTS OF THE UNFAIR LABORPRACTICE UPON COMMERCEThe activities of Respondents set forth in sectionII,above,occuring in connectionwiththeiroperations as described in section 1, above, have aclose, intimate, and substantial relation to trade,traffic, and commerce among the several States, andtend to lead to labor disputes burdening andobstructingcommerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondents have engaged inunfair labor practices within the meaning of Section8(a)(5) and (1) of the Act, we shall order that theyceaseand desist therefrom and, upon request,bargain collectivelywithA.S.A. as the exclusiverepresentativeof all employees in the respectiveappropriate units, for a period of 1 year from thedate actual good-faith bargaining commences, and,ifanunderstanding is reached,embody suchunderstanding in a signed agreement.CONCLUSIONS OFLAW1.Mulligan of Dearborn, Inc., Crest Mercury,inc.,andMulliganLincoln-Mercury, Inc , areemployers engaged in commerce within themeaningof Section 2(6) and (7) of the Act.2.Automobile Salesmen's Association (A.S.A ),affiliatedwithSIUNA, AFL-CIO is a labororganization within the meaning of Section 2(5) ofthe Act3.Theunitsdescribed in III, (A), (B), and (C),above, respectively, constitute units appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.4.At all times material herein, the above-namedlabor organization has been and is now the certifiedand exclusive representative of all employees in the 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDabove-described appropriate units for the purpose ofcollective bargaining within the meaning of Section9(a) of the Act.5.By refusing on or about December 26, 1967,and at all times thereafter, to bargain collectivelywith the above-named labor organization as theexclusivebargainingrepresentativeofalltheemployees of the Respondents in the aforesaidappropriate units,Respondents have engaged andare engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.6.By the aforesaid refusal to bargain,Respondents have interfered with, restrained, andcoerced, and are interfering with, restraining, andcoercing, their employees, in the exercise of therights guaranteed them in Section 7 of the Act, andhave thereby engaged in, and are engaging in, unfairlabor practices within the meaning of Section 8(a)(1)of the Act.7.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that Respondents,Mulligan of Dearborn, Inc., Crest Mercury, Inc.,and Mulligan Lincoln-Mercury, Inc., each for itself,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningratesof pay, wages, hours, and other terms andconditionsofemployment,withAutomotiveSalesmen'sAssociation (A.S.A.), affiliatedwithSIUNA, AFL-CIO, as the exclusive bargainingrepresentativeof its employees in the followingunits:(1)In the case of Respondent Mulligan ofDearborn, Inc.: All new and used car and trucksalesmen employed by that Respondent at itsDearborn,Michigan, place of business, excludingoffice clerical employees, guards, and supervisors asdefined in the Act and all other employees.(2) In the case of: Respondent Crest Mercury,Inc.:All new and used car and truck salesmenemployedby that Respondent at its Detroit,Michigan, place of business, excluding office clericalemployees, guards, and supervisors as defined in theAct and all other employees.(3) In the case of Mulligan Lincoln-Mercury, Inc.:Allnew and used car and truck salesmenemployedby that Respondent at its Detroit,Michigan, place of business, excluding office clericalemployees, guards, and supervisors as defined in theAct and all other employees.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them by Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request bargain with the above-namedlabor organization as the exclusive representative ofallemployees in the above appropriate units withrespect to rates of pay, wages, hours, and otherterms and conditions of employment; -'with anextension of the normal certification year to theperiod of 1 year from the date when Respondentsbegin to bargain in good faith with A.S.A. as theexclusive representative of the employees in theappropriateunits,and if an understanding isreached, embody such understanding in a signedagreement.(b)Post at its place of business, copies of theappropriate attached notice marked "Appendix."'Copies of said notice, on the form provided by theRegional Director for Region 7, shall, after beingduly signed by its representative, be posted by itimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, inconspicuousplaces,includingallplaceswherenoticestoemployeesarecustomarilyposted.Reasonable steps shall be taken by Respondents toinsure that said notices are not altered, defaced, orcovered by any other material.(c)Notify said Regional Director for Region 7, inwriting,within 10 days from the date of thisDecision and Order, what steps Respondents havetaken to comply herewith.'In the event that this Order is enforced by a decree of a United StatesCourtof Appeals,there shall be substituted for the words "a Decision andOrder" the words"aDecree of the United States Court.of AppealsEnforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Decision and Order of the NationalLabor Relations Board and in order to effectuate thepolicies of the National Labor Relations Act, as amended,we hereby notify our employees that:WE WILL NOT refuse to bargain collectively withAutomotive Salesmen's Association (A.S.A.), affiliatedwith SIUNA, AFL-CIO; as the exclusive representativeof the employees in the bargaining units describedbelow.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof the rights guaranteed them by Section 7 of the Act.WEWILLuponrequest,bargainwiththeabove-named labor organization as the exclusiverepresentative of all employees in the bargaining unitsdescribed below with respect to rates of pay, wages,hours, and other terms and conditions of employment,with an extension of the normal certification year to theperiod of I year from the date when we begin tobargain in good faith with the union as the recognizedrepresentative of of the employees in the appropriateunits,and if an understanding is reached, we willembody such understanding in a signed agreement.The bargaining unit is: MULLIGANOF DEARBORN, INC.Mulligan of Dearborn,Inc.- all newand used carand truck salesmen at Mulligan of Dearborn Inc.'sDearborn,Michigan place of business,excludingoffice clerical employees,guards and supervisors asdefined inthe Actand all other employees.DatedByMULLIGAN OF DEARBORN,INC.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 500 BookBuilding, 1249Washington Boulevard, Detroit, Michigan48226, Telephone 313-226-3200.APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Decision and Order of the NationalLabor Relations Board and in order to effectuate thepolicies of the National Labor Relations Act, as amended,we hereby notify our employees that:WE WILL NOT refuse to bargain collectively withAutomotive Salesmen's Association (A.S.A.), affiliatedwith SIUNA, AFL-CIO, as the exclusive representativeof the employees in the bargaining units describedbelow.WE WILL NOTin any like or related manner interferewith, restrain, or coerce our employees in the exerciseof the rights guaranteed them by Section 7 of the Act.WEWILL,uponrequest,bargainwiththeabove-named labor organization as the exclusiverepresentative of all employees in the bargaining unitsdescribed below with respect to rates of pay, wages,hours, and other terms and conditions of employment,with an extension of the normal certification year to theperiod of 1 year from the date when we begin tobargain in good faith with the union as the recognizedrepresentative of the employees in the appropriate units,and if an understanding is reached, we will embodysuch understanding in a signed agreement.The bargaining unit is:CrestMercury Sales, Inc.- all new and used carand truck salesmen at Crest Mercury Sales, Inc.'sDetroit,Michigan place of business, excluding officeclerical employees, guards and supervisors as definedin the Act and all other employees.CREST MERCURY, INC.(Employer)DatedBy(Representative)(Title)199This, notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions they may communicatedirectlywith the Board's Regional Office, 500 BookBuilding, 1249Washington Boulevard, Detroit, Michigan48226, Telephone 313-226-3200.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Decision and Order of the NationalLabor Relations Board and in order to effectuate thepolicies of the National Labor Relations Act, as amended,we hereby notify our employees that:WE WILL NOT refuse to bargain collectively withAutomotive Salesmen's Association (A.S.A.), affiliatedwith SIUNA, AFL-CIO,as the exclusive representativeof the employees in the bargaining units describedbelow.WE WILL NOTin any like or related manner interferewith, restrain, or coerce our employees in the exerciseof the rights guaranteed them by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named labor organization as the exclusiverepresentative of all employees in the bargaining unitsdescribed below with respect to rates of pay, wages,hours, and other terms and conditions of employment,with an extension of the normal certification year to theperiod of 1 year from the date when we begin tobargain in good faith with the union as the recognizedrepresentative of the employees in the appropriate units,and if an understanding is reached, we will embodysuch understanding in a signed agreement.The bargaining unit isMulligan Lincoln-Mercury, Inc.- all new and usedcar and truck salesmen at Mulligan Lincoln-Mercury,Inc.'sDetroit,Michigan place of business, excludingoffice clerical employees, guards and supervisors asdefined in the Act and all other employees.DatedByMULLIGANLINCOLN-MERCURY(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions they may communicatedirectlywith the Board's Regional Office, 500 BookBuilding, 1249Washington Boulevard, Detroit, Michigan48226, Telephone 313-226-3200.